432 F.2d 562
UNITED STATES of America, Appellee,v.Anacleto P. GUTIERREZ, Appellant.
No. 25654.
United States Court of Appeals, Ninth Circuit.
Oct. 15, 1970.

Frederick L. Hetter, San Diego, Cal., for appellant.
Harry D. Steward, U.S. Atty., Kevin J. McInerney, Asst. U.S. Atty., San Diego, Cal., for appellee.
Before BARNES and KOELSCH, Circuit Judges, and BYRNE,* District judge:
PER CURIAM:


1
The judgment convicting Anacleto P. Gutierrez of smuggling and conspiring to smuggle marihuana into the United States in violation of 21 U.S.C. 176a, is affirmed.


2
The evidence is sufficient to support the finding of Gutierrez' guilt on both counts; none of the assigned procedural errors has merit, and the record reveals no unusual circumstances sufficient to show that the trial judge in fixing the statutorily permissible sentence abused his discretion.



*
 Honorable WM. M. BYRNE, Senior United States District Judge, Central District of California, Los Angeles, sitting by designation